Dewey, J.
The warrant from the county commissioners was directed to the sheriff, and by him the jury were properly summoned. All the proceedings previous to the time when the coroner was called upon to act, by reason of the necessary absence of the sheriff, are properly certified by the latter. The subsequent proceedings, which took place before the coroner, so far as it is the duty of the presiding officer to certify them, and the return on the warrant, are to be certified' by the coroner.
It is no valid objection to a verdict of a jury, where the coroner presides at the hearing by the jury, that the jury were not attended by a deputy sheriff. We see no ground for objecting to the acceptance of this verdict.

Judgment of the common pleas affirmed.